UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 16, 2010 INDIA GLOBALIZATION CAPITAL, INC. (Exact name of registrant as specified in its charter) Maryland 001-32830 20-2760393 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 4336 Montgomery Ave., Bethesda, Maryland 20814 (Address of principal executive offices)(Zip Code) (301)983-0998 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders On August 16, 2010, India Globalization Capital, Inc. (the “Company”) held an annual meeting of Shareholders, covering the fiscal years 2009 and 2010 to elect three directors and ratify the appointment of Yoganandh & Ram (“Y&R”) as the Company’s independent registered pubic accounting firm for the 2011 fiscal year. The official tabulations of the votes are as follows: 1. Elect three directors to serve for the terms set forth below, or until their respective successors are duly elected and qualified: Name Votes For Votes Against Withheld Broker Non-Votes Dr. Ranga Krishna (1) 0 Mr. Ram Mukunda (2) 0 Mr. Richard Prins (1) 0 (1) Class B director to serve until the 2012 annual meeting of stockholders (2) Class C director to serve until the 2013 annual meeting of stockholders 2. Ratify the appointment of Yoganandh and Ram (“Y&R”) as the Company’s independent registered public accounting firm for the fiscal year ending March 31, 2011. Votes For Votes Against Abstentions Broker Non-Votes 0 Item 9.01. Financial Statements and Exhibits None SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. India Globalization Capital, Inc. Date: August 16, 2010 By: /s/Ram Mukunda Ram Mukunda Chief Executive Officer and President
